       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 1 of 17


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                  CASE NO.: 20-CV-5503-RV/HTC


UNITED STATES OF AMERICA
ex rel. RAYME M. EDLER, M.D.,

               Plaintiff,
v.

ESCAMBIA COUNTY,


            Defendant.
_____________________________________/

         DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
 TO RELATOR’S COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Defendant, Escambia County, (hereinafter referred to as “County” or “Defendant”), by

and through undersigned counsel and pursuant to the Federal Rules of Civil Procedure, hereby

files its Answer and Affirmative Defenses to the Complaint [D.E. 1] of Plaintiff/Relator, Rayme

M. Edler, M.D. (“Plaintiff” or “Relator”), and states as follows:

                                PARTIES, JURISDICTION, AND VENUE

       1.      Defendant admits Plaintiff attempts to bring a claim as a Relator as alleged in

Paragraph 1 on behalf of the United States and herself pursuant to the Federal False Claims Act,

31 U.S.C. §§ 3730 et seq. to which the United States declined to intervene. Defendant denies any

violations or entitlement to any damages sought .

       2.      Defendant denies the allegations in Paragraph 2 and hereby demands strict proof

thereof.




                                                    LYDECKER, LLP
                        1221 Brickell Avenue · 19TH Floor · Miami · Florida 33131 · (305) 416-3180
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 2 of 17


                               I. Jurisdiction, Venue, and Parties

       3.      Defendant admits the allegations of Paragraph 3 for jurisdiction purposes only.

Defendant denies that any acts and omissions on behalf of Defendant somehow gave rise to the

allegations in the Complaint. Therefore, Defendant denies the remaining allegations of Paragraph

3 and demands strict proof thereof.

       4.      The allegations of Paragraph 4 consist of legal conclusions and Relator’s

characterization of the law, to which no response is required. To the extent a response is

required, Defendant denies the allegations contained in Paragraph 4.

       5.      Defendant admits the allegations of Paragraph 5 for jurisdiction purposes only.

Defendant denies that any acts and omissions on behalf of Defendant somehow gave rise to the

allegations in the Complaint. Therefore, Defendant denies the remaining allegations of Paragraph

5 and demands strict proof thereof.

       6.      Defendant denies the allegations in Paragraph 6 and hereby demands strict proof

thereof.

       7.      Defendant admits the allegations in Paragraph 7.

       8.      Defendant admits the allegations in Paragraph 8 to the extent that it accurately

reflects her duties as Escambia County Medical Director and Director of Emergency Medical

Services. However, Defendant denies the allegations in Paragraph 8 to the extent that Relator

claims she is responsible for providing medical direction and oversight to the National Park

Rangers who are EMTs and Paramedics in Fort Pickens, Fort McRee, Johnson Beach, and Opal

Beach, and hereby demands strict proof thereof.

       9.      Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 9 and, therefore, denies same.



                                           LYDECKER, LLP
                                            Page 2 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 3 of 17


       10.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 9 and, therefore, denies same.

       11.     Defendant admits the allegations in Paragraph 11.

       12.     Defendant denies the allegations in Paragraph 12 and hereby demands strict proof

thereof.

       13.     Defendant admits the allegations in Paragraph 13.

       14.     Defendant admits the allegations in Paragraph 14.

       15.     Defendant admits the allegations in Paragraph 15.

                                           II. The Law

       A. Medicare and Government Programs.

       16.     Defendant admits Relator attempts to assert false claims relating to services

provided under the United States governments’ Medicare, Medicaid, ChampVA, Tricare, and

other healthcare programs, but Defendant denies such claims have merit and; therefore, demands

strict proof thereof. Further, Defendant denies any inference that Relator has actually stated any

causes of action through the allegations in her Complaint.

       17.     Paragraph 17 contains mere recitations of law to which no response is required.

To the extent a response is required, Defendant denies Paragraph 17 as phrased and hereby

demands strict proof thereof.

       18.     Paragraph 18 contains mere recitations of law to which no response is required.

To the extent a response is required, Defendant denies Paragraph 18 as phrased and hereby

demands strict proof thereof.

       19.     Defendant denies the allegations in Paragraph 19 and hereby demands strict proof

thereof.

       20.     Defendant admits the allegations in Paragraph 20.

                                           LYDECKER, LLP
                                            Page 3 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 4 of 17


       21.     Defendant denies the allegations in Paragraph 21 to the extent it alleges

TRICARE and CHAMPVA are the same programs as they cover separate populations, and

hereby demands strict proof thereof. As TRICARE and CHAMPVA are improperly lumped

together as a single program, Defendant denies the remaining allegations in Paragraph 21, and

hereby demands strict proof thereof. .

       B. The False Claims Act

       22.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 22 and, therefore, denies same.

       23.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 23 and, therefore, denies same.

       24.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 24 and, therefore, denies same.

       25.     Paragraph 25 contains mere recitations of law to which no response is required.

To the extent a response is required, Defendant denies Paragraph 25 as phrased and hereby

demands strict proof thereof.

       26.     Paragraph 26 contains mere recitations of law to which no response is required.

To the extent a response is required, Defendant denies Paragraph 26 as phrased and hereby

demands strict proof thereof.

                                  III. Defendant’s Misconduct

       A. Defendant Filed Claims for Services Performed by Unqualified Personnel.

       27.     Defendant denies the allegations in Paragraph 27 and hereby demands strict proof

thereof.

       28.     Defendant denies the allegations in Paragraph 28 and hereby demands strict proof

thereof.

                                          LYDECKER, LLP
                                           Page 4 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 5 of 17


       29.     Defendant admits the allegations in Paragraph 29 to the extent that Relator

worked at Baptist Hospital, Pensacola prior to being hired at being hired by Defendant.

Defendant is without sufficient knowledge or information to form a belief as to the truth of the

allegations in Paragraph 29 to the extent that it alleges Relator had concerns about the County’s

emergency services and quality control allegedly following a failure in patient care that ended in

the patient’s death and, therefore, denies same. .

       30.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 30 as Plaintiff has failed to identify any specific

information about the alleged incident identified in this Paragraph such as when the call was

made or who the paramedic was, and therefore, denies same. Additionally, Defendant is without

sufficient knowledge or information to form a belief as to the truth of the allegations in

Paragraph 30 to the extent that it alleges what Relator’s medical opinion may or may not be and

therefore, denies same.

       31.     Defendant admits Paragraph to the extent that Plaintiff Relator did report an

incident to Karen Wood and emailed Dr. Neal. However, Defendant denies Paragraph 31 to the

extent that Plaintiff alleges that the incident was not looked into and that instead a complaint was

filed about Relator with the hospital and county medical director. .

       32.     Defendant denies the allegations in Paragraph 32 and hereby demands strict proof

thereof.

       33.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 33 and, therefore, denies same.

       34.     Defendant admits Paragraph 34 to the extent that a tube was inserted into Aubrey

Nichols stomach instead of his lungs. However, Defendant denies the inadvertent placement of

the tub was the result of improper training, and demands strict proof thereof.

                                           LYDECKER, LLP
                                            Page 5 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 6 of 17


       35.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 9 and, therefore, denies same.

       36.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 36 and, therefore, denies same.

       37.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 37 and, therefore, denies same. .

       38.     Defendant denies the allegations in Paragraph 38 and hereby demands strict proof

thereof.

       39.     Defendant denies the allegations in Paragraph 39 and hereby demands strict proof

thereof.

       40.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 40 to the extent is it not aware of when Relator learned

of “two more deaths” and, therefore, denies same. Defendant is without sufficient knowledge or

information to form a belief as to the truth of the allegations in Paragraph 40 to the extent that

Realtor claims she brought to the attention of County administration deficiencies with the EMS

as she failed to identify who she alleged advised of same, therefore, Defendant demands strict

proof thereof. Defendant denies the allegation in Paragraph 40 to the extent that it claims the

deaths were the result of Escambia Count EMS training/certification deficiencies, and hereby

demands strict proof thereof. Defendant admits the allegations in Paragraph 40 to the extent that

it accurately quotes the Pensacola News Journal.

       41.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 41 as it is not aware of what video Realtor was shown or

when she was shown such video, and hereby demands strict proof thereof.



                                           LYDECKER, LLP
                                            Page 6 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 7 of 17


        42.       Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 42 and demand strict proof thereof.

        43.       Defendant denies the allegations in Paragraph 43 and hereby demands strict proof

thereof.

        44.       Defendant admits the allegations in Paragraph 44.

        45.       Defendant denies the allegations in Paragraph 45 and hereby demands strict proof

thereof.

        46.       Defendant admits the allegations in Paragraph 46 to the extent that Steve White

sent an email to several individuals, including Relator, with the subject line Chain of Command

and Employee Engagement. However, Defendant denies the allegations in Paragraph 46 as to the

extent that Plaintiff has characterized the content of the June 6, 2018 email to claim that same

limited her role or that she was hired for her license, not her medical kills and knowledge, and

hereby demands strict proof thereof.

        47.       Defendant admits the allegations in Paragraph 47 to the extent that Relator has

quoted an email from her account to Eric Kleinert dated June 18, 2018; However, Defendant

denies Relator’s characterization of the content of such email reflect any actual conduct of the

County, and hereby demand strict proof thereof.

        48.       Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 48 as it is not aware of information Realtor allegedly

learned and how such information was learned, and hereby demands strict proof thereof.

        49.       Defendant admits the allegations in Paragraph 48 to the extent that Relator

emailed Eric Kleinert regarding “concerns” about the training center and falsification of

certifications.



                                            LYDECKER, LLP
                                             Page 7 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 8 of 17


        50.       Defendant denies the allegations in Paragraph 50 as Plaintiff has not identified

which specific “emails” or “meetings” she claims “implicated” the individuals identified in

Paragraph 50, and hereby demands strict proof thereof. Further, Defendant denies the allegations

in Paragraph 50 to the extent that Plaintiff claims that the harassment changes filed against her

were in response to any of her emails or meeting. Defendant admits Paragraph 50 to the extent

that the individuals identified in Paragraph 50 were arrested and charged with crimes relating to

falsifications.

        51.       Defendant admits the allegations in Paragraph 51.

        52.       Defendant admits the allegations in Paragraph 52 to the extent that Relator has

quoted an email from her account to the identified individuals dated June 26, 2018; However,

Defendant denies Relator’s characterization of the content of such email reflect any actual

conduct of the County, and hereby demand strict proof thereof.

        53.       Defendant admits the allegations in Paragraph 53.

        54.       Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 54 as it is not aware of information Realtor allegedly

learned and how such information was learned, and hereby demands strict proof thereof.

Defendant admits the allegations in Paragraph 54 to the extent that it does quote an email from

an account purporting to be James Robinson, Assistant Chief of the Denver Health Paramedic

Division regarding medical marijuana.

        55.       Defendant admits the allegations in Paragraph 55.

        56.       Defendant denies the allegations in Paragraph 56 as phrased because Relator has

failed to identify which “emails” and “meeting” she is referring to, and hereby demands strict

proof thereof.



                                            LYDECKER, LLP
                                             Page 8 of 17
       Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 9 of 17


        57.     Defendant denies the allegations in Paragraph 57 because Relator has failed to

identify what she is referring to when she claimed she reported “these,” and hereby demands

strict proof thereof.

        58.     Defendant admits the allegations in Paragraph 58.

        59.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 59 and hereby demands strict proof thereof.

        60.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 60 to the extent it is unaware of what Relator learned

regarding Defendant’s operations, and demands strict proof thereof.

        61.     Defendant is without sufficient knowledge or information to form a belief as to

the truth of the allegations in Paragraph 61 to the extent it is unaware who actually drafted the

confidential report to the Florida Department of Health, and demands strict proof thereof.

        62.     Defendant admits the allegations in Paragraph 62 to the extent that investigator

Kimberly Moore did notify Defendant of her investigation, but denies that such notice indicated

that the investigation was the result of any issues raised specifically by Relator as the notice

generally stated that it was investigating a legally sufficient complaint.

        63.     Defendant denies the allegations in Paragraph 63 as phrased and hereby demands

strict proof thereof.

        64.     Defendant denies the allegations in Paragraph 64 as phrased and hereby demands

strict proof thereof.

        65.     Defendant admits the allegations in Paragraph 65.

        66.     Defendant denies the allegations in Paragraph 66 and hereby demands strict proof

thereof.



                                           LYDECKER, LLP
                                            Page 9 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 10 of 17


       67.     Defendant admits the allegations in Paragraph 67 to the extent that Realtor was

counseled on June 7, 2019; however, Defendant denies the allegations to the extent that such

counseling had any relation to her “identification of criminal or civil violation” as alleged, and

hereby demands strict proof thereof.

       68.     Defendant admits the allegations in Paragraph 68.

       69.     Defendant denies the allegations in Paragraph 69 and hereby demands strict proof

thereof.

       70.     Defendant denies the allegations in Paragraph 70 to the extent it claims

harassment was encouraged at the highest level and continued against Relator and hereby

demands strict proof thereof. Defendant is without knowledge as to Paragraph 70 to the extent

Realtor claims she contacted Sgt. Champion regarding County Commissioners writings on his

blog and therefore denies same and demands strict proof thereof.

       71.     Defendant admits the allegations in Paragraph 71.

       72.     Defendant admits the allegations in Paragraph 72 to the extent that arrests and

charges against former Department of Public Safety Officers were made and that the charges

identified are correct. However, Defendant is without sufficient knowledge or information to

form a belief as to the truth of the allegations in Paragraph 72 to the extent that the arrests were

the result of her complaints, and hereby demands strict proof thereof.

       73.     The article quoted by Relator speaks for itself; therefore, no response is required

to Paragraph 73. To the extent a response it required, Defendant admits the article is accurately

quotes in Paragraph 73.

       B. Defendant Acted “Knowingly” when it Certified Compliance.




                                          LYDECKER, LLP
                                           Page 10 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 11 of 17


       74.     Paragraph 74 contains mere recitations of law to which no response is required.

To the extent a response is required, Defendant denies Paragraph 74 as phrased and hereby

demands strict proof thereof.

       75.     Defendant denies the allegations in Paragraph 75 and hereby demands strict proof

thereof.

       C. Defendant Files Claims

       76.     Defendant denies the allegations in Paragraph 76 and hereby demands strict proof

thereof.

       77.     Defendant denies the allegations in Paragraph 77 and hereby demands strict proof

thereof.

       78.     Defendant admits the allegations in Paragraph 78 to the extent that it alleges not

all of Defendant’s claims are false. However, Defendant denies the allegations in Paragraph 78 to

the extent that it implies any claims of Defendant were false and to the extent it alleges the

Defendant or the United States has documents supporting same, and hereby demands strict proof

thereof.

       D. Escambia County Retaliated against Dr. Edler.

       79.     Defendant admits Paragraph 79 to the extent that Relator did complain about

allegedly illegal practices. However, Defendant denies the allegations in Paragraph 79 to the

extent that any such illegal practices occurs, and to the extent that Realtor has experienced any

retaliation, intimidation, or harassment as a result of same, and hereby demands strict proof

thereof.

       80.     Defendant denies the allegations in Paragraph 80 and hereby demands strict proof

thereof.



                                         LYDECKER, LLP
                                          Page 11 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 12 of 17


        81.     The allegations of Paragraph 81 consist of legal conclusions and Relator’s

characterization of the law, to which no response is required. To the extent a response is

required, Defendant denies the remaining allegations contained in Paragraph 81 and demands

strict proof thereof.

        82.     Defendant denies the allegations in Paragraph 82 and hereby demands strict proof

thereof.

                          IV. COUNT I: False or Fraudulent Claims

        A. Submission of False Claims, 31 U.S.C. § 3729(a)(1)(A).

        Defendant hereby reaffirms and realleges each and every paragraph of this Complaint as

fully set forth herein.

        83.     Defendant denies the allegations in Paragraph 83 and hereby demands strict proof

thereof.

        84.     Defendant denies the allegations in Paragraph 84 and hereby demands strict proof

thereof.

        B. Use of False Records or Statements, 31 U.S.C. § 3729(a)(1)(B).

        Defendant hereby reaffirms and realleges each and every paragraph of this Complaint as

fully set forth herein.

        85.     Defendant denies the allegations in Paragraph 85 and hereby demands strict proof

thereof.

        86.     Defendant denies the allegations in Paragraph 86 and hereby demands strict proof

thereof.

        C. Unlawful Retaliation Against Dr. Edler, 31 U.S.C. § 3730(h).

        Defendant hereby reaffirms and realleges each and every paragraph of this Complaint as

fully set forth herein.

                                          LYDECKER, LLP
                                           Page 12 of 17
        Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 13 of 17


          87.    Defendant denies the allegations in Paragraph 87 and hereby demands strict proof

  thereof.

          88.    Defendant denies the allegations in Paragraph 88 and hereby demands strict proof

  thereof.

          89.    Defendant denies the allegations in Paragraph 89 and hereby demands strict proof

  thereof.

          90.    Defendant denies the allegations in Paragraph 90 and hereby demands strict proof

  thereof.

                                         V. Prayer for Relief

          Defendant denies each and every allegation not expressly admitted herein. To the extent

  the Court deems a response is required to the “WHEREFORE” paragraph of the Relator’s

  Complaint, Defendant denies each and every such allegation contained therein including all

  subparts A-E. Defendant further denies that Relator is entitled to any of the relief requested in his

  “WHEREFORE” paragraph.



                                       AFFIRMATIVE DEFENSES

          Further answering the Complaint and by way of affirmative defenses, Defendant would

  further prove and show the Court as follows:

                                      First Affirmative Defense

          As its First Affirmative Defense, Defendant states Relator has failed to state a cause of

action upon which relief may be granted based on the fact that she was not the original source of the

information being disclosed; therefore, her claims under the False Claims Act (“FCA”) are barred.

Relator was not the original source of the information as she admitted in Paragraph 4 that there has



                                             LYDECKER, LLP
                                              Page 13 of 17
         Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 14 of 17


been a “public disclosure” of the “allegations or transactions” in the Complaint. Accordingly, her suit

should be barred.

                                     Second Affirmative Defense

          As its Second Affirmative Defense, Defendant asserts that Relator’s failed to establish a

  cause of action under the FCA because Escambia County did not knowingly present false or

  fraudulent claims for payment or approval to the United States, acting through Medicare and

  Medicaid and did not did not knowingly make or use false records or statements to get false or

  fraudulent claims paid and approved by the U.S. for reimbursement.

                                      Third Affirmative Defense

          As its Third Affirmative Defense, Defendant states it did not have actual or constructive

  knowledge of the alleged false or fraudulent claims and did not act with actual knowledge,

  deliberate ignorance, or reckless disregard.

                                     Fourth Affirmative Defense

          As its Third Affirmative Defense, assuming arguendo Relator has established a claim under

  the FCA, Defendant is not liable under the FCA because the alleged false or fraudulent claims were

  mere innocent mistakes, mere negligent misrepresentations, or simple negligence under Federal

  law.

                                      Fifth Affirmative Defense

          As its Third Affirmative Defense, Defendant asserts that Relator’s claims are barred by the

  statute of limitations. The claims asserted are beyond the statute of limitations as Relator has

  asserted in her Complaint that the “false claims began before 2014 and continued through the

  present.” Accordingly, Relator’s claims are barred as a matter of law.

                                      Sixth Affirmative Defense



                                             LYDECKER, LLP
                                              Page 14 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 15 of 17


        Pursuant to Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993) and Section 768.81, Florida

Statutes, Defendant reserves the right to place a non-party on the verdict form at trial as a joint

tortfeasor, if supported by discovery and the evidence, whose fault caused or contributed to the

subject incident and/or the damages allegedly sustained by the Relator. Pursuant to Nash v. Wells

Fargo Guard Service, Inc., 678 So. 2d 1262 (Fla. 1996), Defendant may seek amendment to

identify other such non-parties or persons as they become known and with due notice to Relator.

                                   Seventh Affirmative Defense

        As its Seventh Affirmative Defense, Defendant states Relator has failed to state a cause of

action for retaliation upon which relief may be granted in light of the fact that Defendant had

legitimate non-retaliatory reasons for the actions taken with respect to Relator.

                                    Eighth Affirmative Defense

        As its Eighth Affirmative Defense, Defendant states that Relator cannot establish a causal

connection between the subject adverse employment action and Relator’s alleged objections to the

allegedly unlawful conduct of Defendant as she has not suffered any adverse employment action

after allegedly engaging in her protected activity.

                                     Ninth Affirmative Defense

        Relator knew of the existence of the danger complained of in the Complaint, realized and

appreciated the possibility of injury as a result of the danger, and having a reasonable opportunity

to avoid it, voluntarily or carelessly exposed herself to the danger.

                                    Tenth Affirmative Defense

        Relator is barred from claiming or recovering any relief set forth in the Complaint and

each and every cause of action alleged therein because Relator failed to exercise reasonable care

and diligence to mitigate any alleged damages. Alternatively, Relator is not entitled to recovery

for those damages which could have been avoided through the use of reasonable care.

                                            LYDECKER, LLP
                                             Page 15 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 16 of 17


                                    Eleventh Affirmative Defense

        As its Eleventh Affirmative Defense, Defendant states that Relator has suffered no damages

as a result of her termination or has failed to mitigate her damages as required by Florida law in

relation to her alleged retaliation claim.

                                    Twelfth Affirmative Defense

        Defendant hereby reserves the right to raise additional Affirmative defenses, or to

file any additional applicable pleadings as discovery may reveal necessary or appropriate

pursuant to leave of court.



                                   DEMAND FOR JURY TRIAL

           Defendants hereby demands trial by jury as to all issues triable in this matter.


                              (Certificate of Service on following page.)




                                             LYDECKER, LLP
                                              Page 16 of 17
      Case 3:20-cv-05503-RV-HTC Document 29 Filed 09/13/21 Page 17 of 17




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of Court
using CM/ECF on September 13, 2021. I also certify that a true and correct copy of the
foregoing was served this day via transmission of Notices of Electronic Filing generated by
CM/ECF on all counsel or parties of record on the Service List below.


                                                    /s/ Stephanie Pidermann
                                                    STEPHANIE PIDERMANN, ESQ.



                                       SERVICE LIST

JONATHAN KRONER, ESQ.                                 PHILIP J. BOUDOUSQUE, ESQ.
Jonathan Kroner Law Office                            Philip J. Boudousque, PLC
300 S. Biscayne Blvd., Suite 3710                     3621 Ridge Lake Dr., Suite 207 A
Miami, Florida 33131                                  Metaire, LA 70002
305.310.6046                                          pjbaplc@gmail.com
jk@FloridaFalseClaim.com                              pro hac vice to be applied
Attorneys for Qui Tam Plaintiff Relator Rayme
M. Edler, M.D




                                         LYDECKER, LLP
                                          Page 17 of 17
